Citation Nr: 1440013	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In March 2014, the Board reopened and remanded the claims for service connection for depression and for PTSD.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). .


REMAND

In March 2014, the Board remanded the reopened claims of service connection to afford the Veteran a VA examination to determine whether the claimed disorders were related to service.  

Pursuant to the Board's remand, the Veteran was afforded a VA psychiatric examination in April 2014.  The pertinent diagnosis was depressive disorder.  

In its remand, the Board had directed that the VA examiner was to consider that a psychiatric disorder was not diagnosed at the time of the Veteran's entrance examination in July 1972, and that there was no evidence of record of treatment for psychiatric symptoms prior to service.  Nevertheless, the VA examiner found that the Veteran's depression was evident before military service and was not aggravated by service beyond any normal level of progression.   



Further, the VA examiner did not address the Veteran's reports of psychiatric problems during his period of service and since that time.  The Veteran is competent to report having psychiatric symptoms during and since service.  

Also, the VA examiner found that the Veteran did not meet the DSM-IV or DSM-V criteria for PTSD and that the alleged stressors were not consistent with the criteria for determining a stressor to support the diagnosis of PTSD.  The VA examiner stated that there was no history or diagnosis of treatment for PTSD.  VA records do include a diagnosis of PTSD in entries in December 2009 and in June 2010.  

The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the deficiencies with the VA examination in April 2014, the Board finds that the development requested pursuant to the remand has not been accomplished.  Therefore, the Veteran must be afforded another VA examination.  

Additionally, during the VA examination in April 2014, the Veteran described as an alleged stressor the witnessing of a shooting of a fellow service member in the barracks at Dover Air Force Base.  In December 2009, the RO found that the Veteran's stressor information was insufficient to verify.  The Board disagrees, and further development under the duty to assist is needed.    





Accordingly, the case is REMANDED for the following.  

1.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC) or the Department of the U.S. Air Force to search the records of the 436th FMS [Maintenance Squadron] for the C-5A Galaxy of the 436th Airlift Wing for the Veteran's alleged stressor regarding the shooting of a fellow serviceman, C. W., at Dover Air Force Base in 1973, by another serviceman, S. R.  

2.  Afford the Veteran a VA examination, by an examiner who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability approximately 50 percent) that any currently diagnosed psychiatric disorder to include depression or PTSD is related to service.  

In formulating the opinion, the VA examiner must consider that the Board has made a factual and legal determination that a psychiatric disorder did not pre-exist the Veteran's period of service.  

If PTSD is diagnosed, the VA examiner must identify the in-service stressor that is the basis for the diagnosis, including whether the in-service stressor is related to fear of hostile military or terrorist activity.  

The Veteran's file must be made available to the VA examiner.  



3.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



